Sears, District Judge.
This is an action for damages resulting from the death of the plaintiff’s intestate, George. B. Trumble, which death the plaintiff contends Avas occasioned by negligence on the part of the defendants, the OAvners of the steam threshing engine in question that the deceased Avas employed to operate.
The record is quite A'uluminous, and there were a number of items of claimed negligence charged in the petition, and Avith a considerable amount of evidence tending to establish each one of the claimed points of negligence in question that were submitted to the jury. No complaint is made but that the issues were fairly presented to the jury by the trial judge. Everything resolves itself down to the question of fact as to whether or not there is a quantum and quality of evidence shown in the record justifying a A'erdict at all for the plaintiff. This seems to stand out, Adz., that under the eAddence received, on the trial the case could not have been taken away from the jury by the trial judge. It is clear that it is one of those cases that can only be disposed of by submission for the jury’s final consideration. It vcould be Avithout value to discuss the minutiae of the eAddence in the case. There are no questions- of law involved, and to discuss the case further than to announce the conclusion reached would seem to serve no good purpose.
The deceased was in early middle life, with a good earning capacity, with a large family of dependents, and a fair disposition toAvard them. The amount of the verdict is not such that calls for any disturbance by this court, Avhich disposes of the only other remaining point.
Affirmed.